PONDER, Justice.
Plaintiffs seek to enjoin the defendants from violating certain restrictive covenants running with the land and affecting their property. They also seek to have the structures which violate the restrictive covenants removed or made to conform to the specifications of the covenants. From a judgment in favor of the defendants the plaintiffs have appealed.
 There is no affirmative allegation or proof in the record that the amount in controversy or the right in contest exceeds the value of $2,000 exclusive of interest. This court will not entertain the appeal even though no motion to dismiss has been made. Plauche v. Albert, 215 La. 776, 41 So.2d 677. The situation in this case is identical with the facts in Plauche v. Albert, supra, and under the authority of that case and the provisions of Act No. 19 of 1912, LSA-R.S. 13.4441, 13:4442, we are authorized to transfer the appeal to the Court of Appeal rather than dismiss it. See also Thalheim v. Gruhler, 216 La. 502, 43 So.2d 907.
For the reasons assigned, this case is ordered transferred to the Court of Appeal for the Parish of Orleans, provided that the record shall be filed in that court within 30 days from the date on which this decree shall become final; otherwise the appeal shall be dismissed. The appellants are to pay the costs of this appeal and all other 'costs are to await the final disposition of the case.